
	

113 S836 IS: Working Families Tax Relief Act of 2013
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 836
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Mr. Brown (for himself,
			 Mr. Durbin, Mr.
			 Schumer, Mr. Baucus,
			 Mr. Rockefeller,
			 Mr. Wyden, Ms.
			 Stabenow, Mr. Menendez,
			 Mr. Cardin, Mr.
			 Casey, Mrs. Murray,
			 Mr. Lautenberg, Mrs. Gillibrand, Mr.
			 Cowan, Mr. Whitehouse,
			 Mr. Reed, Ms.
			 Hirono, Mr. Harkin,
			 Mr. Levin, Mrs.
			 Boxer, Mr. Blumenthal,
			 Mr. Begich, Mr.
			 Schatz, Ms. Klobuchar,
			 Mr. Franken, Mr. Bennet, Ms.
			 Warren, Mr. Johnson of South
			 Dakota, Mr. Merkley, and
			 Mr. Murphy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to strengthen
		  the earned income tax credit and make permanent certain tax provisions under
		  the American Recovery and Reinvestment Act of 2009.
	
	
		1.Short titleThis Act may be cited as the
			 Working Families Tax Relief Act of
			 2013.
		2.Permanent
			 extension of and modifications to the child tax credit
			(a)Permanent
			 extension of increase in refundable portion
				(1)In
			 generalClause (i) of section 24(d)(1)(B) of the Internal Revenue
			 Code of 1986 is amended by striking $10,000 and inserting
			 $3,000.
				(2)Conforming
			 amendmentSubsection (d) of section 24 of such Code is amended by
			 striking paragraph (4).
				(3)Elimination of
			 inflation adjustmentSubsection (d) of section 24 of such Code is
			 amended by striking paragraph (3).
				(b)Inflation
			 adjustmentsSection 24 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
				
					(g)Inflation
				adjustments
						(1)In
				generalIn the case of any taxable year beginning in a calendar
				year after 2012, the $1,000 amount in subsection (a) and each of the dollar
				amounts in subsection (b)(2) shall each be increased by an amount equal
				to—
							(A)such dollar
				amount, multiplied by
							(B)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2011 for calendar year 1992 in
				subparagraph (B) thereof.
							(2)RoundingAny
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of
				$50.
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			3.Permanent
			 extension of modifications to earned income tax credit
			(a)Increase in
			 credit percentage for families with 3 or more childrenParagraph
			 (1) of section 32(b) of the Internal Revenue Code of 1986 is amended by
			 striking subparagraphs (B) and (C) and inserting the following new
			 subparagraph:
				
					(B)Increased
				credit percentage for families with 3 or more qualifying
				childrenIn the case of an eligible individual with 3 or more
				qualifying children, the table in subparagraph (A) shall be applied by
				substituting 45 for 40 in the second column
				thereof.
					.
			(b)Joint
			 returns
				(1)In
			 generalSubparagraph (B) of section 32(b)(2) of the Internal
			 Revenue Code of 1986 is amended by striking increased by and all
			 that follows and inserting increased by $5,000..
				(2)Inflation
			 adjustmentsClause (ii) of section 32(j)(1)(B) of such Code is
			 amended—
					(A)by striking
			 $3,000 and inserting $5,000,
					(B)by striking
			 subsection (b)(2)(B)(iii) and inserting subsection
			 (b)(2)(B), and
					(C)by striking
			 calendar year 2007 and inserting calendar year
			 2008.
					(c)Conforming
			 amendmentSection 32(b)of such Code is amended by striking
			 paragraph (3).
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			4.Strengthening
			 the earned income tax credit
			(a)Increased
			 credit for individuals with no qualifying children
				(1)In
			 generalThe table in subparagraph (A) of section 32(b)(2) of the
			 Internal Revenue Code of 1986 is amended—
					(A)by striking
			 $4,220 in the second column and inserting $8,820,
			 and
					(B)by striking
			 $5,280 in the last column and inserting
			 $10,425.
					(2)Inflation
			 adjustmentsSubparagraph (B) of section 32(j)(1) of the Internal
			 Revenue Code of 1986, as amended by this Act, is amended—
					(A)in clause
			 (i)—
						(i)by
			 inserting (except as provided in clause (iii)) after
			 (b)(2)(A), and
						(ii)by
			 striking and at the end, and
						(B)by adding at the
			 end the following new clause:
						
							(iii)in the case of
				the $8,820 and $10,4250 amount in the table in subsection (b)(2)(A), by
				substituting calendar year 2012 for calendar year
				1992 in subparagraph (B) of such section
				1.
							.
					(b)Credit increase
			 and reduction in phaseout for individuals with no childrenThe
			 table contained in section 32(b)(1)(A) of the Internal Revenue Code of 1986 is
			 amended—
				(1)by striking
			 7.65 in the second column of the third row and inserting
			 15.3, and
				(2)by striking
			 7.65 in the third column of the third row and inserting
			 15.3.
				(c)Credit allowed
			 for certain childless individuals over age 21Subclause (II) of
			 section 32(c)(1)(A)(ii) of the Internal Revenue Code of 1986 (relating to
			 eligible individual) is amended by striking age 25 and inserting
			 age 21.
			(d)Effective
			 datesThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			5.Simplifying the
			 earned income tax credit
			(a)Modification of
			 abandoned spouse rule
				(1)In
			 generalSection 32(c)(1) of the Internal Revenue Code of 1986
			 (relating to eligible individual) is amended by adding at the end the following
			 new paragraph:
					
						(G)Certain married
				individuals living apartFor purposes of this section, an
				individual who—
							(i)is married
				(within the meaning of section 7703(a)) and files a separate return for the
				taxable year,
							(ii)lives with a
				qualifying child of the individual for more than one-half of such taxable year,
				and
							(iii)(I)during the last 6
				months of such taxable year, does not have the same principal place of abode as
				the individual's spouse, or
								(II)has a legally binding separation
				agreement with the individual’s spouse and is not a member of the same
				household with the individual’s spouse by the end of the taxable year,
								shall
				not be considered as
				married..
				(2)Conforming
			 amendments
					(A)The last sentence
			 of section 32(c)(1)(A) of the Internal Revenue Code of 1986 is amended by
			 striking section 7703 and inserting section
			 7703(a).
					(B)Section 32(d) of
			 such Code is amended by striking In the case of an individual who is
			 married (within the meaning of section 7703) and inserting In
			 the case of an individual who is married (within the meaning of section
			 7703(a)) and is not described in subsection (c)(1)(G).
					(b)Elimination of
			 disqualified investment income test
				(1)In
			 generalSection 32 of the Internal Revenue Code of 1986 is
			 amended by striking subsection (i).
				(2)Conforming
			 amendments
					(A)Section
			 32(j)(1)(B)(i) of such Code, as amended by this Act, is amended—
						(i)by
			 striking subsections and inserting subsection,
			 and
						(ii)by
			 striking and (i)(1).
						(B)Section 32(j)(2)
			 of such Code is amended to read as follows:
						
							(2)RoundingIf
				any dollar amount in subsection (b)(2)(A) (after being increased under
				subparagraph (B) thereof), after being increased under paragraph (1), is not a
				multiple of $10, such amount shall be rounded to the next nearest multiple of
				$10.
							.
					(c)Simplification
			 of rules regarding presence of qualifying child
				(1)Taxpayer
			 eligible for credit for worker without qualifying child if qualifying child
			 claimed by another member of familySection 32(c)(1) of the
			 Internal Revenue Code of 1986 (relating to eligible individual), as amended by
			 this Act, is amended by adding at the end the following new paragraph:
					
						(H)Taxpayer
				eligible for credit for worker without qualifying child if qualifying child
				claimed by another member of family
							(i)General
				ruleExcept as provided in clause (ii), in the case of 2 or more
				eligible individuals who may claim for such taxable year the same individual as
				a qualifying child, if such individual is claimed as a qualifying child by such
				an eligible individual, then any other such eligible individual who does not
				make such a claim of such child or of any other qualifying child may be
				considered an eligible individual without a qualifying child for purposes of
				the credit allowed under this section for such taxable year.
							(ii)Exception if
				qualifying child claimed by parentIf an individual is claimed as
				a qualifying child for any taxable year by an eligible individual who is a
				parent of such child, then no other custodial parent of such child who does not
				make such a claim of such child may be considered an eligible individual
				without a qualifying child for purposes of the credit allowed under this
				section for such taxable
				year.
							.
				(2)Taxpayer
			 eligible for credit for worker without qualifying child if qualifying children
			 do not have valid social security numberSubparagraph (F) of
			 section 32(c)(1) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
					
						(F)Individuals who
				do not include tin, etc., of any qualifying childIn the case of
				any eligible individual who has one or more qualifying children, if no
				qualifying child of such individual is taken into account under subsection (b)
				by reason of paragraph (3)(D), for purposes of the credit allowed under this
				section, such individual may be considered an eligible individual without a
				qualifying
				child.
						.
				(d)Effective
			 datesThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			
